Case: 19-1754   Document: 00117593361        Page: 1       Date Filed: 05/26/2020   Entry ID: 6340993




                    United States Court of Appeals
                                   For the First Circuit
      No. 19-1754

          JEFFREY BOUDREAU, as Personal Representative of the Estate of Wendy Boudreau

                                         Plaintiff - Appellant

                                                  v.

                                  SHAW'S SUPERMARKETS INC.

                                        Defendant - Appellee


                                            MANDATE

                                       Entered: May 26, 2020

             In accordance with the judgment of April 10, 2020, and pursuant to Federal Rule of
      Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                                By the Court:

                                                Maria R. Hamilton, Clerk


      cc:
      Heidi J. Eddy
      Danielle Marie Quinlan
      Elizabeth G. Stouder
      Laura Honold White
